                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


TERRY KIELISCH                                                                            PLAINTIFF

V.                                                                    NO. 3:21-cv-00146-MPM-DAS

TALLAHATCHIE COUNTY CORRECTIONAL FACILITY                                            DEFENDANT(S)


           ORDER REQUIRING PLAINTIFF TO COMPLETE AND RETURN
     IN FORMA PAUPERIS APPLICATION, AUTHORIZATION AND CERTIFICATE

        Plaintiff is a state prisoner proceeding pro se. Plaintiff has requested leave to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915 in this 42 U.S.C. § 1983 case.

        The court finds that Plaintiff’s application for in forma pauperis status includes

statements of his assets, of his inability to prepay fees, and of his belief that he is entitled to

redress. Plaintiff has not, however, filed a certified copy of his prison trust account statement for

the six-month period immediately preceding the filing of the complaint. See 28 U.S.C. § 1915.

Plaintiff will be provided the opportunity to submit the certified copy in support of his request to

proceed in forma pauperis. Therefore, it is

        ORDERED:

        That within 21 days Plaintiff is directed to fill out the enclosed application for in forma

pauperis, complete the authorization for release and have the authorized officer responsible for

overseeing his prison account fill out the certificate of account, and mail to the Clerk's Office.

        Plaintiff is directed to acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within 14 days of this date. Plaintiff is also

warned that his failure to comply with the requirements of this order may lead to the dismissal of
his lawsuit under Rule 41(b), Federal Rules of Civil Procedure, for failure to prosecute and for

failure to comply with an order of the court.

       THIS the 29th day of June, 2021.



                                                     /s/ DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
